Order, Supreme Court, New York County (Stanley Sklar, J.), entered December 12, 1989, which, inter alia, dismissed plaintiffs’ causes of action for emotional injuries and loss of consortium, and allowed plaintiffs to serve an amended complaint asserting a claim for pecuniary damages only, unanimously affirmed, without costs.
Howard v Lecher (42 NY2d 109) bars plaintiff Dorie Gold-stein’s recovery of damages for mental anguish arising from her delivery of a child afflicted with Tay-Sachs disease. The only viable cause of action which may be stated is one for the recovery of pecuniary damages arising out of defendants’ malpractice, if any. (Becker v Schwartz, 46 NY2d 401.) Concur —Sullivan, J. P., Rosenberger, Ross and Asch, JJ.